DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 10, 13, and 14 are objected to because of the following informalities:  
Regarding claims 10, 13, and 14, "legs attached" should read as "the legs attached". 
Further regarding claims 13 and 14, “attached to the two-part mechanical fasteners” should read as “attached to the second of the two-part mechanical fasteners”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6, 9, 11, 14, and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 4 and 6, the limitations “the portion of the head section length comprises about 4 inches” and “the portion of the second adjustable foot section comprises about 4 inches” are recited. There is unclear or confusing antecedent basis to these terms as several portions of the head section and the second adjustable foot section in antecedent claims 1, 3, and 5 respectively (decking portions, folding end portion). For the purposes of examination, the limitation “the portion of the head section length comprises about 4 inches” and “the portion of the second adjustable foot section comprises about 4 inches” are construed to read as “the head section folding end portion of the head section length comprises about 4 inches” and “the foot section folding end portion of the second adjustable foot section comprises about 4 inches”. Or otherwise understood to be the dimensional lateral dimension of the pivoting wings.
Regarding claims 9, 14, and 20, the limitation “the mattress fitting completely within the cavity when in the compressed condition” is recited. The limitation “fitting completely… when” is unclear whether the limitation is directed to an apparatus (i.e. configured to) or a method of use (i.e. intended to be fitted completely… when). A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph (MPEP 2173.05p is relevant). Where it becomes unclear whether infringement occurs when the mattress is merely configured to (or otherwise capable of being) fitted completely within the cavity upon such a time as the mattress is compressed (folded, rolled, etc), or whether infringement occurs only upon the mattress being fitted completely within the cavity when the folded state is achieved. For the purposes of examination, and in light of the preamble being directed toward an apparatus, the limitation is construed as the mattress is configured to be placed into the cavity when the bed is folded.
Regarding claims 11, and 17, the limitation “defining a total dimensional weight that meets small parcel shipping standards for common carriers” is recited. This term ‘total dimensional weight’ is determined to be a relative term. Some objective standard must be provided in order to allow the public to determine the scope of the claim. A claim that requires the exercise of subjective judgment without restriction may render the claim indefinite. (MPEP 2173.05b is relevant). Where it is considered that “total dimensional weight” is a term defined by applicant as “The dimensional weight takes into account the actual size of the parcel being shipped, and the dimensional weight can exceed the actual weight of the package. Each common carrier provides a formula that is used to calculate this dimensional weight, e.g., Dimensional Weight = L = (2W+2H). Other formulas take the total volume (LxWxH) of the package and divide by a fixed value. The formula used to calculate dimensional weight is also subject to change by each common carrier” [0006]. Notably, applicant’s specification does not adequately disclose the degree to which a person of ordinary skill in the art would be apprised of the matter as applicant first and foremost poses two different manners of achieving the dimensional weight. And thereafter stating “The formula used to calculate dimensional weight is also subject to change by each common carrier”, meaning the dimensional considerations of ‘total dimensional weight’ is completely arbitrary. Furthermore, the limitation “that meets small parcel shipping standards for common carriers” is further indefinite as common carriers is not defined in the specification, there is no universal standard for small parcel shipping standards, where furthermore applicant acknowledges that “The formula used to calculate dimensional weight is also subject to change by each common carrier”. Meaning the scope is left to subjective judgement depending on what small carrier is being used and not just those restricted to domestic transport in the US. Therefore, the term “total dimensional weight” is construed simply as ‘size’, while the limitation “that meets small parcel shipping standards for common carriers” is construed as cancelled.
Regarding claims 18-19, the limitation “total dimensional weight” is again recited. For reasons stated above, the limitation is again determined by Examiner to be a subjective term or otherwise relative term/degree that is indefinite and open to subjective judgement in correspondence with applicant’s specification [0006] and no further clarifying details on the term. Therefore, similarly for the purposes of examination, the limitation “total dimensional weight” is construed simply as “size”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 7-9, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carroll (U.S. Pat. No. 5438723) in view of Choi (U.S. Pub. No. 20190174928) and Scott (U.S. Pat. No. 1917777).
Regarding claim 1, Carroll discloses (FIGS. 1-4, 6-8, 10, and 20) a foldable and adjustable bed assembly (As illustrated in FIGS. 1-4, 6-8, 10, and 20) comprising a bed base comprising a plurality of sections (as illustrated in FIG. 6) moveable between an open position defining a support surface (as illustrated in FIG. 7) and a folded position (as illustrated in FIG. 1), the plurality of articulated sections comprising: an adjustable head section (corresponding to 32/29; FIG. 8; about 32; FIG. 7/10) comprising a head section fixed frame (correspondent and beneath 32; FIGS. 7 and 10) and a head section decking portion (32; FIGS. 7 and 10) movably attached to the head section fixed frame (As illustrated between FIGS. 7 and 10), the head section decking portion comprising a head section decking surface (as illustrated upon 32; FIGS. 7 and 10) comprising a head section length and a head section width (as illustrated between FIGS. 7 and 10); and an adjustable foot section (corresponding to 58/59/42; FIG. 8) comprising a foot section fixed frame (correspondent and beneath 58/59; FIGS. 7, 8, and 10) and a foot section decking portion (58/59; FIGS. 7, 8, and 10) moveably attached to the foot section fixed frame (As illustrated between FIGS. 7, 8, and 10), the foot section decking portion comprising a foot section decking surface (as illustrated upon 58/59; FIGS. 7, 8, and 10) comprising a foot section length and a foot section width (As illustrated between FIGS. 7 and 10).
However, Carroll does not explicitly disclose a plurality of articulated sections moveable between an open position defining a support surface and a folded position (the sections being foldable).
Regardless Choi teaches (FIGS. 1-4) a plurality of articulated sections (as illustrated in FIGS. 1-4) moveable between an open position (As illustrated in FIG. 1) defining a support surface and a folded position (as illustrated in FIG. 4)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to have incorporated the articulation of the sections such that they are movable between an open position defining a support surface and folded position as Choi demonstrates (As illustrated between FIGS. 1-4) into the assembly and deployment system of Carroll. Where the results would have been predictable as Carroll and Choi both are concerned with collapsible and shippable bedding assemblies. Where it is considered advantageous that in rendering the articulated sections foldable relative to each other as Choi demonstrates, the assemblage of Carroll is substantially less prone to the loss of pieces, thereby maintaining system integrity of the assembly between transport by mitigating the potential loss of structure parts.
However, Carroll still does not explicitly disclose a head section dimensional adjustment mechanism to change the head section length, the head section width or the head section length and the head section width; nor a foot section dimensional adjustment mechanism to change the foot section length, the foot section width or the foot section length and the foot section width
Regardless Scott teaches (FIGS. 1-2) a section dimensional adjustment mechanism (correspondent to 13, 11, and explained in [2:93-97] to change the section length of the part of a bed (as illustrated between FIGS. 1 and 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to have incorporated the sectional adjustment mechanisms of Scott (as illustrated in FIGS. 1-2 and clarified in [2:93-97] to both the head section and the foot section of Carroll (as illustrated in FIGS. 7 and 10). Where the results would have been predictable as both Carroll and Scott are concerned with collapsible bedding arrangements. Where advantageously, the inclusion of the section dimensional adjustment mechanism will eminently avail a larger mattress to be accommodated, and to otherwise minimize in use with a smaller mattress, reducing the number of edges about the platform and furthermore reinforcing the ends of the head and foot sections, thereby improving the modularity of the assembly of Carroll and the longevity of the parts thereof.
Regarding claim 2, Carroll in view of Choi and Scott discloses (Scott: FIGS. 1-2) the bed assembly of claim 1, wherein the head section dimensional adjustment mechanism and the foot section dimensional adjustment mechanism comprise folding mechanisms (As set forth in claim 1 above with deference to Scott: FIGS. 1-2).
Regarding claim 3, Carroll in view of Choi and Scott discloses (Scott: FIGS. 1-2) the bed assembly of claim 1, wherein the head section dimensional adjustment mechanism comprises a head section folding end portion spanning the head section width and extending along a portion of the head section length (As set forth in the combination of claim 1 above with deference to Scott: 11/13: FIGS. 1-2), wherein folding the head section folding end portion onto the head section decking surface decreases the head section length (As set forth in the combination of claim 1 above with deference to Scott: 11/13: FIGS. 1-2).
Regarding claim 5, Carroll in view of Choi and Scott discloses (Carroll: FIGS. 7 and 13; Scott: FIGS. 1-2) the bed assembly of claim 1, wherein: the adjustable foot section comprises a first adjustable foot section (Carroll: 59/159; FIG. 7/13) and a second adjustable foot section (Carroll: 58/158; FIGS. 7/13) pivotally attached to the first adjustable foot section (Carroll: as illustrated in FIGS. 7 and 13); the second adjustable foot section comprising the foot section width and a second adjustable foot section length, the second adjustable foot section length less than the foot section length (as eminently demonstrated in FIGS. 7 and 13); and the foot section dimensional adjustment mechanism comprises a foot section folding end portion spanning the foot section width and extending along a portion of the second adjustable foot section length (As set forth in the combination of claim 1 above with deference to Scott: 11/13: FIGS. 1-2), wherein folding the foot section folding end portion onto the foot section decking surface decreases the foot section length (As set forth in the combination of claim 1 above with deference to Scott: 11/13: FIGS. 1-2).
Regarding claim 7, Carroll in view of Choi and Scott discloses (Carroll: FIGS. 7; Choi: FIGS. 1 and 4) the bed assembly of claim 1, wherein the plurality of articulated sections further comprises a center section (Carroll: correspondent to 14 (FIG. 7); as set forth in claim 1 above with deference to Choi: as illustrated in FIGS. 1 and 4) pivotally attached to the adjustable head section and the adjustable foot section (as set forth in claim 1 above with deference to Choi: as illustrated in FIGS. 1 and 4).
Regarding claim 8, Carroll in view of Choi and Scott discloses (Carroll: FIGS. 7; Choi: FIG. 4) the bed assembly of claim 7, wherein: the center section comprises a center decking portion (Carroll: 14; FIG. 7) comprising a center decking portion length extending between the adjustable head section and the adjustable foot section (As illustrated in FIGS. 7); and the bed base in the folded position forms a cavity defined by the head section decking portion, the foot section decking portion and the center decking portion (As set forth in claim 1 above with deference to Choi: FIGS. 4), the cavity comprising a cavity depth defined by head section length and the foot section length and a cavity width between the head section decking portion and the foot section decking portion defined by the center decking portion length (As set forth in claim 1 above with deference to Choi: FIGS. 4).
Regarding claim 9, Carroll in view of Choi and Scott discloses (Choi: FIGS. 4) the bed assembly of claim 8, further comprising a mattress comprising an expanded condition for contact with the support surface and a compressed condition (Choi: claim 1: “mattress”), the mattress fitting completely within the cavity when in the compressed condition (Choi: as illustrated in FIG. 4).
Regarding claim 11, Carroll in view of Choi and Scott discloses (Carroll: FIG. 1; Choi: FIG. 4; Scott: FIGS. 1-2) the bed assembly of claim 1, wherein in the folded position the bed base comprises a folded width, a folded depth and a folded length defining a size (Carroll: as illustrated in FIG. 1; Choi: as illustrated in FIG. 4), wherein the folded width, the folded length or the folded width and the folded length are adjusted by the head section dimensional adjustment mechanism and the foot section dimensional adjustment mechanism (as set forth in claim 1 above with deference to Scott: FIGS. 1-2).
Claim(s) 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carroll in view of Choi and Scott in further view of itself.
Regarding claim 4, Carroll in view of Choi and Scott discloses (Scott: FIGS. 1-2) the bed assembly of claim 3, wherein the portion of the head section length comprises {a length} (As illustrated in FIGS. 1-2).
However, Carroll in view of Choi and Scott does not explicitly disclose wherein the portion of the head section length comprises about 4 inches
Regardless Carroll in view of Choi and Scott discloses the claimed invention except for the length being about 4 inches.  It would have been obvious matter of design choice to have made the head section length comprise about 4 inches, since such a modification would have involved a mere change in the size of a component.  A change is size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237, (CCPA 1955). Where there is a lack of criticality for the feature asserted by applicant. Where Applicant states in paragraph 0052 “The portion of the head section length can be up to 4 inches, up to 6 inches or more”. While the results would have been predictable as Carroll in view of Choi and Scott possess a form of physical dimension, where such dimension can be measured in inches. It would have been an obvious matter of design choice to size the component to a dimension that was suitable such as for a child or a full grown adult.
Regarding claim 6, Carroll in view of Choi and Scott discloses (Scott: FIGS. 1-2) the bed assembly of claim 5, wherein the portion of the second adjustable foot section comprises {a length} (Scott: as illustrated in FIGS. 1-2).
However, Carroll in view of Choi and Scott does not explicitly disclose the portion of the second adjustable foot section comprises about 4 inches
Regardless Carroll in view of Choi and Scott discloses the claimed invention except for the length being about 4 inches.  It would have been obvious matter of design choice to have made the head section length comprise about 4 inches, since such a modification would have involved a mere change in the size of a component.  A change is size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237, (CCPA 1955). Where there is a lack of criticality for the feature asserted by applicant. Where Applicant states in paragraph 0052 “The portion of the head section length can be up to 4 inches, up to 6 inches or more”. While the results would have been predictable as Carroll in view of Choi and Scott possess a form of physical dimension, where such dimension can be measured in inches. It would have been an obvious matter of design choice to size the component to a dimension that was suitable such as for a child or a full grown adult.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carroll in view of Choi and Scott in further view of Illulian (U.S. Pub. No. 20160206088).
Regarding claim 10, Carroll in view of Choi and Scott discloses (Carroll: FIGS. 7-10) the bed assembly of claim 8, further comprising: a plurality of legs (25; FIGS. 7-10); and such legs each comprising a first part of the two-part mechanical fastener ([3:13]/[3:35-36]: “fixed legs are mounted”) and a second part of the two-part mechanical fastener at a plurality of locations on at least one of the head section fixed frame and the foot section fixed frame ([3:13]/[3:35-36]: “mounted on frame 29”/”mounted on frame 42”.
However, Carroll does not explicitly disclose each leg comprising a first part of the two-part mechanical fastener where such second part of the two-part mechanical fastener is located at a plurality of locations on at least one of the head section decking portion and the foot section decking portion at two locations wherein with the plurality of articulated sections in the folded position, legs attached to the second part of the two-part mechanical fasteners disposed on the head section decking portion or the foot section decking portion span the cavity width and are located along the cavity depth
Regardless Illulian teaches (FIGS. 8 and 9) a plurality of legs (132; FIG. 9) for folding furniture (As illustrated in FIG. 8), each leg comprising a first part of the two-part mechanical fastener (As illustrated in FIG. 9); on at least one of the head section decking portion and the foot section decking portion at two location (As illustrated in FIG. 9: clarified in [0046]: “that are fixed… to the bottom surface of the table top 112”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to have incorporated the first and second parts of the two part mechanical fastener alongside the additional holes upon the decking surface as Illulian teaches (as illustrated in FIGS. 8-9; clarified in [0046]) into the assembly of Carroll. Where the results would have been predictable as both Carroll and Illulian are concerned with collapsible/folding furniture items. Where further advantageously the inclusion of legs attachable through a second part in the form of a through hole in the decking of Carroll would enable the emplacement of additional legs to better support the occupant such as if the individual is of a greater weight in the unfolded form, while in the folded form, the additional second parts of the two part mechanical fastener would obviously permit the securement of the legs therein. And further wherein with the plurality of articulated sections in the folded position, legs attached to the second part of the two-part mechanical fasteners disposed on the head section decking portion or the foot section decking portion span the cavity width and are located along the cavity depth (as conveyed through Choi: FIG. 4)
Claim(s) 12, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carroll in view of Choi and Illulian.
Regarding claim 12, Carroll discloses (FIGS. 1-4, 6-8, 10, and 20) a foldable and adjustable bed assembly (As illustrated in FIGS. 1-4, 6-8, 10, and 20) comprising a bed base comprising a plurality of sections (as illustrated in FIG. 6) moveable between an open position defining a support surface (as illustrated in FIG. 7) and a folded position (as illustrated in FIG. 1), the plurality of articulated sections comprising: an adjustable head section (corresponding to 32/29; FIG. 8; about 32; FIG. 7/10) comprising a head section fixed frame (correspondent and beneath 32; FIGS. 7 and 10) and a head section decking portion (32; FIGS. 7 and 10) movably attached to the head section fixed frame (As illustrated between FIGS. 7 and 10); and an adjustable foot section (corresponding to 58/59/42; FIG. 8) comprising a foot section fixed frame (correspondent and beneath 58/59; FIGS. 7, 8, and 10) and a foot section decking portion (58/59; FIGS. 7, 8, and 10) moveably attached to the foot section fixed frame (As illustrated between FIGS. 7, 8, and 10); a plurality of legs (25; FIGS. 7-10); and such legs each comprising a first part of the two-part mechanical fastener ([3:13]/[3:35-36]: “fixed legs are mounted”) and a second part of the two-part mechanical fastener at a plurality of locations on at least one of the head section fixed frame and the foot section fixed frame ([3:13]/[3:35-36]: “mounted on frame 29”/”mounted on frame 42”).
However, Carroll does not explicitly disclose a plurality of articulated sections moveable between an open position defining a support surface and a folded position (the sections being foldable).
Regardless Choi teaches (FIGS. 1-4) a plurality of articulated sections (as illustrated in FIGS. 1-4) moveable between an open position (As illustrated in FIG. 1) defining a support surface and a folded position (as illustrated in FIG. 4)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to have incorporated the articulation of the sections such that they are movable between an open position defining a support surface and folded position as Choi demonstrates (As illustrated between FIGS. 1-4) into the assembly and deployment system of Carroll. Where the results would have been predictable as Carroll and Choi both are concerned with collapsible and shippable bedding assemblies. Where it is considered advantageous that in rendering the articulated sections foldable relative to each other as Choi demonstrates, the assemblage of Carroll is substantially less prone to the loss of pieces, thereby maintaining system integrity of the assembly between transport by mitigating the potential loss of structure parts.
However, Carroll still does not explicitly disclose each leg comprising a first part of the two-part mechanical fastener where such second part of the two-part mechanical fastener is located at a plurality of locations on at least one of the head section decking portion and the foot section decking portion at two locations
Regardless Illulian teaches (FIGS. 8 and 9) a plurality of legs (132; FIG. 9) for folding furniture (As illustrated in FIG. 8), each leg comprising a first part of the two-part mechanical fastener (As illustrated in FIG. 9); on at least one of the head section decking portion and the foot section decking portion at two location (As illustrated in FIG. 9: clarified in [0046]: “that are fixed… to the bottom surface of the table top 112”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to have incorporated the first and second parts of the two part mechanical fastener alongside the additional holes upon the decking surface as Illulian teaches (as illustrated in FIGS. 8-9; clarified in [0046]) into the assembly of Carroll. Where the results would have been predictable as both Carroll and Illulian are concerned with collapsible/folding furniture items. Where further advantageously the inclusion of legs attachable through a second part in the form of a through hole in the decking of Carroll would enable the emplacement of additional legs to better support the occupant such as if the individual is of a greater weight in the unfolded form, while in the folded form, the additional second parts of the two part mechanical fastener would obviously permit the securement of the legs therein.
Regarding claim 13, Carroll in view of Choi and Illulian discloses (Carroll: FIGS. 7-10; Illulian: FIG. 9; Choi: FIG. 4) the bed assembly of claim 12, wherein: the head section decking portion comprising a head section decking surface (as illustrated upon 32; FIGS. 7 and 10) comprising a head section length and a head section width (as illustrated between FIGS. 7 and 10); the foot section decking portion comprising a foot section decking surface (as illustrated upon 58/59; FIGS. 7, 8, and 10) comprising a foot section length and a foot section width (As illustrated between FIGS. 7 and 10); the plurality of articulated sections further comprises a center section (Carroll: correspondent to 14 (FIG. 7); as set forth in claim 1 above with deference to Choi: as illustrated in FIGS. 1 and 4) pivotally attached to the adjustable head section and the adjustable foot section (as set forth in claim 1 above with deference to Choi: as illustrated in FIGS. 1 and 4) and comprising a center decking portion (Carroll: 14; FIG. 7) comprising a center decking portion length extending between the adjustable head section and the adjustable foot section (As illustrated in FIGS. 7); and the bed base in the folded position forms a cavity defined by the head section decking portion, the foot section decking portion and the center decking portion (As set forth in claim 1 above with deference to Choi: FIGS. 4), the cavity comprising a cavity depth defined by head section length and the foot section length and a cavity width between the head section decking portion and the foot section decking portion defined by the center decking portion length (As set forth in claim 1 above with deference to Choi: FIGS. 4), and legs attached to the two-part mechanical fasteners disposed on the head section decking portion or the foot section decking portion span the cavity width and are located along the cavity depth (as set forth in claim 12 prior with deference to Illulian: FIG. 9 and conveyed through Choi: FIG. 4).
Regarding claim 14, Carroll in view of Choi and Illulian discloses (Choi: FIGS. 4) the bed assembly of claim 13, further comprising a mattress comprising an expanded condition for contact with the support surface and a compressed condition (Choi: claim 1: “mattress”), the mattress fitting completely within the cavity when in the compressed condition (Choi: as illustrated in FIG. 4) and between legs attached to the two-part mechanical fasteners disposed on the head section decking portion or the foot section decking portion and the center decking portion (as illustrated in Choi: FIGS. 4).
Claim(s) 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carroll in view of Choi and Illulian in further view of Scott.
Regarding claim 15, Carroll in view of Choi and Illulian discloses the bed assembly of claim 13.
However, Carroll does not explicitly disclose wherein the head section decking portion further comprises a head section dimensional adjustment mechanism to change the head section length, the head section width or the head section length and the head section width.
Regardless Scott teaches (FIGS. 1-2) a section dimensional adjustment mechanism (correspondent to 13, 11, and explained in [2:93-97] to change the section length of the part of a bed (as illustrated between FIGS. 1 and 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to have incorporated the sectional adjustment mechanisms of Scott (as illustrated in FIGS. 1-2 and clarified in [2:93-97] to the head section of Carroll (as illustrated in FIGS. 7 and 10). Where the results would have been predictable as both Carroll and Scott are concerned with collapsible bedding arrangements. Where advantageously, the inclusion of the section dimensional adjustment mechanism will eminently avail a larger mattress to be accommodated, and to otherwise minimize in use with a smaller mattress, reducing the number of edges about the platform and furthermore reinforcing the ends of the head sections, thereby improving the modularity of the assembly of Carroll and the longevity of the parts thereof.
Regarding claim 16, Carroll in view of Choi and Illulian discloses the bed assembly of claim 13.
However, Carroll does not explicitly disclose wherein the foot section decking portion further comprises a foot section dimensional adjustment mechanism to change the foot section length, the foot section width or the foot section length and the foot section width
Regardless Scott teaches (FIGS. 1-2) a section dimensional adjustment mechanism (correspondent to 13, 11, and explained in [2:93-97] to change the section length of the part of a bed (as illustrated between FIGS. 1 and 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to have incorporated the sectional adjustment mechanisms of Scott (as illustrated in FIGS. 1-2 and clarified in [2:93-97] to the foot section of Carroll (as illustrated in FIGS. 7 and 10). Where the results would have been predictable as both Carroll and Scott are concerned with collapsible bedding arrangements. Where advantageously, the inclusion of the section dimensional adjustment mechanism will eminently avail a larger mattress to be accommodated, and to otherwise minimize in use with a smaller mattress, reducing the number of edges about the platform and furthermore reinforcing the ends of the foot sections, thereby improving the modularity of the assembly of Carroll and the longevity of the parts thereof.
Claim(s) 17-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carroll in view of Choi.
Regarding claim 17, Carroll discloses (FIGS. 1-4, 6-8, 10, and 20) a foldable and adjustable bed assembly (As illustrated in FIGS. 1-4, 6-8, 10, and 20) comprising a bed base comprising a plurality of sections (as illustrated in FIG. 6) moveable between an open position defining a support surface (as illustrated in FIG. 7) and a folded position (as illustrated in FIG. 1), wherein in the folded position the bed base comprises a folded width, a folded depth and a folded length defining a size (Carroll: as illustrated in FIG. 1; Choi: as illustrated in FIG. 4).
However, Carroll does not explicitly disclose a plurality of articulated sections moveable between an open position defining a support surface and a folded position (the sections being foldable).
Regardless Choi teaches (FIGS. 1-4) a plurality of articulated sections (as illustrated in FIGS. 1-4) moveable between an open position (As illustrated in FIG. 1) defining a support surface and a folded position (as illustrated in FIG. 4)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to have incorporated the articulation of the sections such that they are movable between an open position defining a support surface and folded position as Choi demonstrates (As illustrated between FIGS. 1-4) into the assembly and deployment system of Carroll. Where the results would have been predictable as Carroll and Choi both are concerned with collapsible and shippable bedding assemblies. Where it is considered advantageous that in rendering the articulated sections foldable relative to each other as Choi demonstrates, the assemblage of Carroll is substantially less prone to the loss of pieces, thereby maintaining system integrity of the assembly between transport by mitigating the potential loss of structure parts
Regarding claim 18, Carroll in view of Choi discloses (Carroll: FIGS. 1 and 7; Choi: FIGS. 1 and 4) the bed assembly of claim 17, wherein at least one of the folded width and the folded length is adjustable {to} achieve a desired size (Carroll: as illustrated between FIGS. 1 and 7; Choi: as illustrated between FIGS. 1 and 4)
Regarding claim 20, Carroll in view of Choi discloses (Choi: FIGS. 4) the bed assembly of claim 17, wherein: in the folded position the plurality of articulated sections defines a cavity (Choi: as illustrated in FIG. 4); and the bed assembly further comprises a mattress comprising an expanded condition for contact with the support surface and a compressed condition (Choi: claim 1: “mattress”), the mattress fitting completely within the cavity when in the compressed condition (Choi: as illustrated in FIG. 4).
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carroll in view of Choi in further view of Scott.
Regarding claim 19, Carroll in view of Choi discloses the bed assembly of claim 17, wherein the plurality of articulated sections comprises: an adjustable head section (corresponding to 32/29; FIG. 8; about 32; FIG. 7/10) comprising a head section decking portion (32; FIGS. 7 and 10) comprising a head section decking surface (as illustrated upon 32; FIGS. 7 and 10) comprising a head section length and a head section width (as illustrated between FIGS. 7 and 10); and an adjustable foot section (corresponding to 58/59/42; FIG. 8) comprising a foot section decking portion (58/59; FIGS. 7, 8, and 10) comprising a foot section decking surface (as illustrated upon 58/59; FIGS. 7, 8, and 10) comprising a foot section length and a foot section width (As illustrated between FIGS. 7 and 10).
However, Carroll does not explicitly disclose a head section dimensional adjustment mechanism to change the head section length, the head section width or the head section length and the head section width; and a foot section dimensional adjustment mechanism to change the foot section length, the foot section width or the foot section length and the foot section width; wherein the folded width, the folded length or the folded width and the folded length are adjusted by the head section dimensional adjustment mechanism and the foot section dimensional adjustment mechanism to define the size.
Regardless Scott teaches (FIGS. 1-2) a section dimensional adjustment mechanism (correspondent to 13, 11, and explained in [2:93-97] to change the section length of the part of a bed (as illustrated between FIGS. 1 and 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to have incorporated the sectional adjustment mechanisms of Scott (as illustrated in FIGS. 1-2 and clarified in [2:93-97] to both the head section and the foot section of Carroll (as illustrated in FIGS. 7 and 10). Where the results would have been predictable as both Carroll and Scott are concerned with collapsible bedding arrangements. Where advantageously, the inclusion of the section dimensional adjustment mechanism will eminently avail a larger mattress to be accommodated, and to otherwise minimize in use with a smaller mattress, reducing the number of edges about the platform and furthermore reinforcing the ends of the head and foot sections, thereby improving the modularity of the assembly of Carroll and the longevity of the parts thereof.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references cited on the Notice of References Cited (PTO-892) were considered pertinent because they address the state of the art concerning foldable bedding arrangements and configurations, legs configurations thereof, articulation schemes, and size/transport conscientious bedding arrangements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke F Hall whose telephone number is (571)272-5996. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUKE HALL/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
6/7/2022